Matter of Mariya M. (Joseph M.) (2017 NY Slip Op 01364)





Matter of Mariya M. (Joseph M.)


2017 NY Slip Op 01364


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2016-00503
 (Docket Nos. N-7537-15, N-7538-15, N-7539-15, N-7541-15, N-7542-15, N-7544-15, N-14524-15, N-14525-15)

[*1]In the Matter of Mariya M. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Shane M. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Joseph M. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 3)
In the Matter of Amari M. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 4)
In the Matter of Amaya M. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 5)
In the Matter of Arianna H. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 6)
In the Matter of Amora B. (Anonymous). Suffolk County Department of Social Services, respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 7)
In the Matter of Arthur B. (Anonymous). Suffolk County Department of Social Services,
respondent; Joseph M. (Anonymous), appellant. (Proceeding No. 8)


Glen Gucciardo, Northport, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Jayne St. James of counsel), for respondent.
Kenneth J. Molloy, Central Islip, NY, attorney for the children.

DECISION & ORDER
Appeal by Joseph M. from an order of fact-finding of the Family Court, Suffolk County (Bernard Cheng, J.), dated December 4, 2015. The order, after a hearing, found that Joseph M. had neglected the subject children by committing domestic violence against the mother.
ORDERED that the order is affirmed, without costs or disbursements.
The Suffolk County Department of Social Services (hereinafter the DSS) filed a petition alleging that Joseph M. (hereinafter the father), the person legally responsible for the subject children, neglected the children by engaging in domestic violence against their mother in their presence. At a hearing, the mother testified that on April 28, 2015, the father pushed her and threw a chair into a window. A Child Protective Services caseworker testified that she interviewed three of the subject children about this incident. In sum, the children had stated that they saw the father push, punch, and choke the mother and that the father had inadvertently hit one of the children when that child tried to intervene. Following the hearing, in an order of fact-finding, the Family Court found that the father had neglected the subject children by committing domestic violence against the mother. The father appeals from this order, and we affirm.
Contrary to the father's arguments, the Family Court correctly found that the children's out-of-court statements were sufficiently corroborated and that their statements established by a preponderance of the evidence that the father had impaired or created an imminent danger of impairment of the children's physical, mental, or emotional conditions (see Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Jada A. [Robert W.], 116 AD3d 769, 769-770; Matter of Kiara C. [David C.], 85 AD3d 1025, 1026).
The father's contention that he was not a "parent or other person legally responsible for" the subject children (Family Ct Act § 1012[a]), raised for the first time on appeal, is not properly before us (see Matter of Jordan T.R. [David R.], 113 AD3d 861, 864).
RIVERA, J.P., LEVENTHAL, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court